 Case 21-21636-JAD        Doc 18-1 Filed 07/26/21 Entered 07/26/21 14:08:33                    Desc
                           Certificate of Service Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE: Stephanie L. Barker                            BK NO. 21-21636 JAD
                                     Debtor(s)
                                                          Chapter 13
    LAKEVIEW LOAN SERVICING, LLC
                         Movant
              vs.

    Stephanie L. Barker
                                     Debtor(s)

    Ronda J. Winnecour,
                                     Trustee

                                    CERTIFICATE OF SERVICE

    I, Maria Miksich of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on July 26, 2021, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             Maureen Kroll, Esq.
    Stephanie L. Barker                                   8981 Norwin Avenue (VIA ECF)
    2139 Elizabeth Court                                  Suite 203
    Export, PA 15632                                      North Huntingdon, PA 15642

                                                          Trustee
                                                          Ronda J. Winnecour
                                                          Suite 3250, USX Tower
                                                          600 Grant Street
                                                          Pittsburgh, PA 15219


Method of Service: electronic means or first class mail

Dated: July 26, 2021

                                                          /s/Maria Miksich Esquire
                                                          Maria Miksich Esquire
                                                          Attorney I.D. 319383
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          412-430-3589
                                                          mmiksich@kmllawgroup.com
